Citation Nr: 1542915	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A claim of entitlement to an increased rating for ischemic heart disease (IHD) and a claim to reopen entitlement to service connection for inclusion body myositis (IBM), to include as secondary to the Veteran's service-connected IHD, have been raised by the record in an August 2015 application for benefits, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Veteran seeks a total disability rating based on individual unemployability (TDIU) due to the effects of his service-connected IHD.  Specifically, he contends that he sustained a heart attack in August 2007, which permanently aggravated his nonservice-connected IBM, rendering him unable to secure or follow substantially gainful employment.  
 
VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more; or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for IHD, which is rated as ten percent disabling, and a left choroidal tear with loss of macular function, which is also rated as ten percent disabling.  Thus, the Veteran's disability ratings do not meet the minimum schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a); see also Bowling v. Principi, 15 Vet. App. 1 (2001) (holding that the Board does not have the authority to assign an extraschedular TDIU in the first instance).

During a July 2015 hearing before the Board, the Veteran submitted updated VA treatment records, which purportedly contain medical evidence to support a 60 percent disability rating for his service-connected IHD.  Thereafter, the Veteran filed a claim of entitlement to a rating in excess of ten percent for IHD and a claim to reopen the issue of entitlement to service connection for IBM.  As previously noted, these claims have not been adjudicated by the RO, and therefore, have been referred to the RO for appropriate action.  Because these referred claims could potentially impact the Veteran's entitlement to TDIU, the Board finds that they are inextricably intertwined with the Veteran's TDIU claim.  As such, the claim of entitlement to TDIU must be remanded to the RO for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the case is remanded for the following action:

After undertaking any necessary development, the RO must re-adjudicate the claim of entitlement to TDIU contemporaneously with or after adjudication of the Veteran's increased rating claim for IHD and the claim to reopen service connection for IBM, to include as secondary to IHD.  In doing so, the RO must consider whether referral for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b).  If the  benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







